362 F.3d 1163
UNITED STATES of America, Plaintiff-Appellee,v.Raymond TWINE, Defendant-Appellant.
No. 03-10393.
United States Court of Appeals, Ninth Circuit.
Filed March 26, 2004.

Timothy J. Lucey, San Francisco, CA, for Plaintiff-Appellee.
Geoffrey A. Hansen, Appointed Federal Public Defender, San Francisco, CA, for Defendant-Appellant.
Before SCHROEDER, Chief Judge, HAWKINS and TASHIMA, Circuit Judges.

AMENDED ORDER

1
This amended Order supercedes the non-published Order filed February 24, 2004.


2
An active Judge sua sponte requested a vote on whether to rehear this case en banc, and the full court was advised of the sua sponte request. The parties submitted supplemental briefing advising the court of the merits of rehearing the case en banc, and Appellee, in its brief, requested rehearing en banc. The sua sponte request for a vote was then withdrawn. No other Judge requested a vote on whether to rehear the matter en banc. See Fed. R.App. P. 35. Rehearing en banc is DENIED.